Appeal Dismissed and Memorandum Opinion filed July 11, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00299-CV

                       JERIANN VILLAFANE, Appellant
                                         V.
                    DWIGHT ORLANDO BULLI, Appellee

                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-00769

                 MEMORANDUM                       OPINION
      This is an appeal from a judgment signed February 11, 2019. Appellant timely
filed a motion for new trial. The trial court granted the motion on April 23, 2019. As
a result, the judgment on appeal has been vacated. In re E.C., 431 S.W.3d 812, 815–
16 (Tex. App.—Houston [14th Dist.] 2014, orig. proceeding [mand. denied])
(“Granting a new trial has the legal effect of vacating the original judgment and
returning the case to the trial docket as though there had been no previous trial or
hearing.”). Therefore, there is no appealable judgment, and we lack jurisdiction to
consider this appeal. See Tex. R. App. P. 25.1(b); Stelly v. Citibank (S.D.) N.A., No.
14-07-00601-CV, 2008 WL 2066571, *1 (Tex. App.—Houston [14th Dist.] May 15,
2008, no pet.).

      On June 6, 2019, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction unless on or before June 17,
2019, appellant filed a response demonstrating grounds for continuing the appeal.
See Tex. R. App. P. 42.3(a). No response was filed.

      The appeal is dismissed for lack of appellate jurisdiction.




                                       /s/       Margaret “Meg” Poissant
                                                 Justice


Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                             2